IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RYAN PEREZ,                               §
                                           §   No. 168, 2021
        Defendant Below,                   §
        Appellant,                         §
                                           §   Court Below–Superior Court
        v.                                 §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §
                                           §   Cr. ID No. 1704019609 (N)
        Plaintiff Below,                   §
        Appellee.                          §

                            Submitted:    November 16, 2021
                             Decided:     December 7, 2021

                                      ORDER

       It appears to the Court that, on November 1, 2021, the Chief Deputy Clerk of the

Court issued a notice, sent by certified mail, to the appellant, Ryan Perez, to show cause

why his appeal should not be dismissed for his failure to file an opening brief and appendix.

Perez received the notice, as evidenced by the return receipt filed with this Court on

November 5, 2021. A timely response to the notice to show cause was due on or before

November 15, 2021. To date, Perez has not responded to the notice to show cause, nor has

he filed an opening brief. Dismissal of the appeal is therefore deemed to be unopposed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2) and

29(b), that the appeal is DISMISSED.


                                          BY THE COURT:


                                          /s/ Karen L. Valihura
                                          Justice